IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

CHRISTIAN FELLOWSHIP
CENTERS OF NEW YORK, INC.

a New York not-for~profit corporation, CASE NO. 8:19-cv-00191-LEK-D]S

Plaintiff,
Honorable judge Lawrence E. Kahn

VILLAGE GF CANTON, a NeW Yorl<
municipal corporation,

Defendant.

 

MOTION FGR PRELIMINARY OR PERMANENT IN]UNCTION AND
DECLARATION AS A MATTER OF LAW

 

NOW COMES Plaintiff, Christian Fellowship Centers of New York, lnc. (“Church”), by
and through counsel, pursuant to Rules 57 and 65 of the F ederal Rules of Civil Procedure, and
moves this Court for a Preliminary or Perrnanent lnjunction against the Defendant, Village of
Canton, New York (“Village”). ln support of this Motion, the Church incorporates by reference
its previously filed Complaint (“Compl.”)(Dkt.l), the exhibits attached to the Complaint, as Well
as the Memorandurn of Law in Support (“Memo”), and hereby States as follows:

l. NOTICE TO DEFENDANT VILLAGE: Pursuant to Rule 65 of the Federal Rules of
Civil Procedure, undersigned counsel for the Plaintiff respectfully certifies to the Court that on
March 7, 2019, Plaintiff’s counsel provided a copy of this motion and supporting memorandum
to Village attorneys Gerald J. Ducharme, via e-mail at GJDucharme@cmbk.com and Gregg T.
Johnson, via email at gtj@johnsonlawsllc.com and FedEx Overnight Mail at his address at 648

Plank Road, Suite 204, Clifton Park, NY 12065.

2. The Church moves this Court for a preliminary or permanent injunction With respect to
Counts land ll of its Verified Complaint. The Church does not move, at this time, with respect to
its other claims.

3. On its face and as applied, the Village’s Zoning code treats religious assemblies, like
chui'ches, on unequal terms With nonreligious assembly uses in violation of the “Equal Terms”
provision of RLUIPA, 42 U.S.C. 2000cc(b)(l); see also Lz`ghthouse lnst. for Evangelism, Inc. v.
Cl`ly of Long B)'anch, 510 F.3d 253, 272 (3d Cir. 2007) (Summary judgment entered on church’s
equal terms claim Where city treated churches on less than equal terms With theaters.).

4. On its face and as applied, the Village has imposed its land use regulations in a manner
that treats similarly situated uses differently in violation of the Equal Protection Clause of the
United States Constitution. Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985).

5. As established by this Motion, the Memorandum in Support of the Motion, and the
documents and pleadings referenced herein, the Church is entitled to immediate declaratory and
injunctive relief because l) it is likely to succeed on the merits, 2) it is suffering, and Will
continue to suffer, irreparable harm in the absence of preliminary relief, 3) the balance of
equities tips in the Church’s favor, and 4) because an injunction is in the public interest. See
Winter v. Namral Res. Def Council, Inc., 555 U.S. 7, 20 (2008).

6. ln fact, the Church is so likely to succeed on the merits that this Court may, if it chooses
to expeditiously resolve this matter, find that the Church is entitled to judgment as a matter of
law and issue a declaration and a permanent injunction to that effect

7. The Church also requests Waiver of any bond requirementl

 

l See Doctor John ’s, Inc. v. Cily osz`oux City, 305 F.Supp.Zd l022, 1043-44 (N.D. lowa 2004)
(“[R]equiring a bond to issue before enjoining potentially unconstitutional conduct . . . simply seems
inappropriate, because the rights potentially impinged by the governmental entity’s actions are of
such gravity that protection of those rights should not be contingent upon an ability to pay”).

2

WHEREFORE, Plaintiff respectfully requests that this Court:

A. Declare that the Village’s zoning code, on its face and as applied, violates the Equal
Terms provision of the Religious Land Use & lnstitutionalized Persons Act, 42 U.S.C. 2000cc,
el. seq. and the Equal Protection Clause of the Fourteenth Amendment;

B. Preliminarily or permanently enjoin the Village, its officers, agents, employees, attorneys
and all other persons acting in concert With it, from enforcing its zoning code, both facially and
as applied to the Church, and from preventing or attempting to prevent the Church from using its
property as a church;

C. Direct the parties to confer regarding the Church’s damages for the violations of its
constitutional and statutory rights, as Well as its costs and expenses of this action, including
reasonable attorneys’ fees, pursuant to 42 U.S.C. § 1988, and other applicable laW;

D. Grant such other relief as this Court deems appropriate
Respectfully submitted this 7th day of March, 2019.

CHRISTIAN FELLOWSHIP CENTERS OF

NEW Y()RK, INC.
By: [s[ lohn W. Maucl< By: [s[ john Collins
]ohn W. Maucl<, Esq.* john K. Collins
IL Bar No. 1797328 NY Bar No. 2879609
Sorin A. Leahu, Esq.* Silver & Collins
IL Bar No. 6315515 44 Court Street
Mauck & Baker, LLC Canton, NY 13617
One N. LaSalle St., Suite 600 Telephone: 315-386-8506
Chicago, lllinois 60602 Facsimile: (315) 386-8507
Telephone: 312-726-1243 icollins@silverattornevs.com

 

Facsimile: 866-619-8661
imaucl<@maucl<bal<er.com
Sleahu@maucl<baker.com

 

 

*Pro Hac Vice.

